     Case 2:20-cv-02093-DSF-JEM Document 1 Filed 03/03/20 Page 1 of 46 Page ID #:1




1 HOWARTH & SMITH
  DON HOWARTH, (SBN 53783)
2 dhowarth@howarth-smith.com
  SUZELLE M. SMITH, (SBN 113992)
  ssmith@howarth-smith.com
3 KATHERINE HIGHT, (SBN 287750)
  khight@howarth-smith.com
4 523 West Sixth Street, Suite 728
  Los Angeles, California 90014
  Telephone:  (213) 955-9400
5 Facsimile: (213) 622-0791
6
  Attorneys for Plaintiff
7 KATZKIN LEATHER, INC.
8

9                         UNITED STATES DISTRICT COURT
10     FOR THE CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION

11 KATZKIN LEATHER, INC.,                 )   Case No.
                                          )
12         Plaintiff,                     )
                                          )   COMPLAINT FOR:
13                                        )
     vs.                                  )   (1) Infringement of a Registered
14                                        )   Trademark
                                          )   (15 U. S. C. § 1114 and § 1125(a))
   ROADWIRE, LLC, and CLASSIC             )
15 SOFT TRIM, INC.,                       )   (2) Counterfeiting
                                          )   (15 U. S. C. § 1114 et seq.)
16         Defendants.                    )
                                          )   (3) Trademark Dilution
17                                        )   (15 U. S. C. § 1125(c))
                                          )
                                          )   (4) Trade Dress Infringement
18                                        )   (15 U.S.C. § 1125(a))
                                          )
19                                        )   (5) False Designation of Origin and
                                          )   Reverse Passing Off (15 U.S.C. §
20                                        )   1125(a))
                                          )
                                          )   (6) Unfair Competition
21                                        )   (15 U. S. C. § 1125(a))
                                          )
22                                        )
                                          )
23                                        )   DEMAND FOR JURY TRIAL
                                          )
                                          )
                                          )
                                   1
      COMPLAINT FOR INJUNCTION, DAMAGES, AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-02093-DSF-JEM Document 1 Filed 03/03/20 Page 2 of 46 Page ID #:2




 1                       COMPLAINT FOR INJUNCTION, DAMAGES,

 2                               AND DEMAND FOR JURY TRIAL

 3                                             PARTIES

 4          1.     Plaintiff Katzkin Leather, Inc. (“Plaintiff” or “Katzkin”) is, and was at all

 5 relevant times alleged herein, a manufacturer of automotive seat covers, with its principal

 6 place of business in California. Katzkin’s corporate office is located at 6868 W. Acco

 7 Street, Montebello, CA 90640. Katzkin offers thousands of patterns for interiors on
 8 domestic and imported vehicles in a range of 120 colors and materials to customers all

 9 over the world. Katzkin markets and sells its products nationwide and in certain

10 international geographies. Katzkin sells to car manufacturers, automotive dealerships and
11 independent installers. Katzkin has registered federal trademarks for its current logo and

12 name 1 “Katzkin,” which was issued on May 29, 2012, and for the phrase “Love Your

13 Drive ®”, which was issued on August 22, 2017. True and correct copies of Katzkin’s

14 trademark registrations are attached hereto as Exhibit A and Exhibit B, respectively.

15 Katzkin markets and advertises its products to car manufacturers, automotive dealerships,

16 independent installers and consumers through its website at https://www.katzkin.com/,
17 and to its channel selling partners like car manufacturers, automotive restyling shops and

18 automotive dealerships at https://www.katzkintoolbox.com. The Katzkin.com website

19 became operational in or about 1999. The Katzkin.com website displays a copyright

20 notation and both trademarks with the “®” symbol. True and correct copies of

21 screenshots of Katzkin’s website reflecting the copyright notation and the trademark with

22
     1
23     The current name and logo trademark was issued in 2012. Katzkin has used its brand name in
     commerce continuously since 1990, and has had a registered mark associated with the name Katzkin
     since 1996.
                                      2
         COMPLAINT FOR INJUNCTION, DAMAGES, AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-02093-DSF-JEM Document 1 Filed 03/03/20 Page 3 of 46 Page ID #:3




 1 the “®” symbol are attached hereto as Exhibit C and Exhibit D, respectively. The

 2 Katzkintoolbox.com website has existed in its present format since February 2016. The

 3 Katzkintoolbox.com website displays a copyright notation of both trademarks with the ®

 4 symbol. True and correct copies of screenshots of the Katzkintoolbox.com website
 5 reflecting the copyright notation and the trademark with the “®” symbol are attached

 6 hereto as Exhibit E and Exhibit F, respectively.

 7         2.     Defendant Roadwire, LLC (“Roadwire”) is part of a corporate restructuring

 8 of a set of family-owned companies originally founded in Los Angeles, California in

 9 1969. Roadwire has a website at http://roadwire.com/ and also at

10 https://roadwireleather.com/. On information and belief, Roadwire began using its
11 http://roadwire.com website in approximately 2001. The Roadwire website claims:

12 “Roadwire began with the culmination of John Forrister’s lifetime of experience in

13 automotive sales in the largest car market in the world: Los Angeles, CA. In 1969, he

14 created the first company ever to provide customized interiors and accessories to car

15 dealers, giving customers what they wanted at prices they could afford. He created

16 Distinctive Industries (DI), which began producing and selling interiors for the beautiful
17 muscle cars of the generation. This tradition continues to this day with Distinctive

18 Industries Specialty Division interiors, known by car clubs, collectors, and enthusiasts as

19 the best reproductions on the market, utilizing the identical materials with which the

20 originals were initially built, and manufactured in Los Angeles, CA.” See ROADWIRE,

21 http://roadwire.com/s.nl/it.I/id.8/.f (last visited Jan. 26, 2020); a true and correct copy of

22 this page is attached hereto as Exhibit G. Roadwire markets automotive interiors in

23 California under both its Distinctive Industries and Roadwire names and markets its

                                   3
      COMPLAINT FOR INJUNCTION, DAMAGES, AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-02093-DSF-JEM Document 1 Filed 03/03/20 Page 4 of 46 Page ID #:4




 1 products for sale nationwide using the name Roadwire. Distinctive Industries is located

 2 at 10618 Shoemaker Avenue, Santa Fe Springs, California. See DISTINCTIVE INDUSTRIES,

 3 http://distinctiveindustries.com/about-us (last visited Feb. 22, 2020); a true and correct

 4 copy of this page is attached hereto as Exhibit I. Roadwire’s office is located at 10618
 5 Shoemaker Avenue Santa Fe Springs, California. Roadwire and Distinctive Industries

 6 are owned by the same people, and located at the same address. Roadwire markets and

 7 sells its products and does extensive business in California through Distinctive Industries
 8 and under the name Roadwire. Roadwire advertises and markets its Santa Fe Springs,

 9 California location on its website and uses the website to direct customers to its Santa Fe

10 Springs location and other locations within a 400-mile radius of Los Angeles. A true and
11 correct copy of the Roadwire locations listed on http:///www.roadwire.com as of

12 February 27, 2020 is attached hereto as Exhibit H. Roadwire uses its website to market

13 and advertise its products to car manufacturers, automotive dealerships, independent

14 installers and other consumers.

15         3.     Defendant Classic Soft Trim, Inc. (“CST”) is a corporation registered to do

16 business in California, wholly owned by Roadwire with a location at 10618 Shoemaker
17 Avenue, Santa Fe Springs, California. CST, by virtue of the conduct alleged herein, was

18 acting as the agent of Defendant Roadwire through its actions directed by and for the

19 benefit of Roadwire.

20         4.     Distinctive Industries is a California corporation affiliated with Defendants

21 Roadwire and CST. On information and belief, DI is wholly owned by the same

22 corporate group as Roadwire. Distinctive Industries has a website at

23 http://distinctiveindustries.com/, which states that “It all started in 1969 in a little Santa

                                   4
      COMPLAINT FOR INJUNCTION, DAMAGES, AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-02093-DSF-JEM Document 1 Filed 03/03/20 Page 5 of 46 Page ID #:5




 1 Monica car upholstery shop, with a dream, a prayer, and whole lot of pride.” See Exhibit

 2 I.

 3         5.     Roadwire is a competitor of Katzkin in California and other states.

 4 Roadwire copied and is using Katzkin’s “Love Your Drive ®” trademark, trade dress,
 5 and copyrighted text on its websites. See ROADWIRE, http://roadwire.com/ (last visited

 6 Jan. 26, 2020); ROADWIRE LEATHER, https://roadwireleather.com/ (last visited Jan. 26,

 7 2020).
 8                             JURISDICTION AND VENUE

 9                               Subject Matter Jurisdiction

10         6.     This Court has subject matter jurisdiction over this case because it involves

11 violations of the Lanham Act (15 U. S. C. § 1051 et seq.). This Court has original

12 jurisdiction over this matter pursuant to 28 U. S. C. §§ 1331, 1338(a), and 1338(b), which

13 provide that federal district courts have original jurisdiction over actions arising under

14 any act of Congress relating to trademarks, copyrights, and over actions asserting claims

15 of unfair competition under the Lanham Act pursuant to 15 U. S. C. § 1125(a).

16                                   Personal Jurisdiction

17         7.     This Court has general and specific personal jurisdiction over Defendants.

18 The Court has general jurisdiction over Defendants which collectively manufacture,

19 market, sell, and install automotive seat covers from their principal place of business

20 located at 10618 Shoemaker Avenue, Santa Fe Springs, CA 90670 under the name

21 Distinctive Industries, CST, and Roadwire. Roadwire and CST are at home in California.

22 On information and belief, Roadwire uses the name DI for its manufacturing process and

23 both DI and Roadwire market and advertise their automotive interior kits to automobile

                                   5
      COMPLAINT FOR INJUNCTION, DAMAGES, AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-02093-DSF-JEM Document 1 Filed 03/03/20 Page 6 of 46 Page ID #:6




 1 manufacturers, automobile dealers, Roadwire’s wholly owned restyling shops (Defendant

 2 CST), and other consumers. DI has only one place of business located at 10618

 3 Shoemaker Avenue, Santa Fe Springs, CA 90670. Roadwire has its principal California

 4 place of business at the same address. See Exhibit H. Roadwire operates a regional
 5 distribution center advertised on its website at 10618 Shoemaker Avenue, Santa Fe

 6 Springs, CA 90670. Defendants have employees at 10618 Shoemaker Avenue, Santa Fe

 7 Springs, CA 90670 who continuously conduct Defendants’ business activities. The Santa
 8 Fe Springs location is also a storefront which is open to the general public, where

 9 customers can directly order from the websites and pick up their automotive interior

10 restyling kits. See Exhibit H. In summary, on information and belief, Roadwire is
11 vertically integrated, doing its manufacturing under the DI name, most of its marketing

12 through its Roadwire names, and its installation through Defendant CST, and all of these

13 entities are located and doing business at 10618 Shoemaker Avenue, Santa Fe Springs,

14 CA 90670.

15         8.    Defendant Roadwire publishes at least three websites,

16 http://www.roadwire.com, http://www.roadwireleather.com, and
17 http://sales.roadwire.com. Roadwire has copied design elements and website text from

18 Katzkin owned websites and added it to each of Roadwire’s websites. Roadwire placed

19 copied material on both http://www.roadwire.com (for example, from Katzkin’s text on

20 frequently asked questions) and http://sales.roadwire.com (for example, a virtual copy of

21 the manufacturer resource envelopes originally created by Katzkin, from Katzkin’s

22 enterprise site). The newest site, http://www.roadwireleather.com, which went live in

23 approximately October 2019, has copied Katzkin’s http://www.katzkin.com website in

                                   6
      COMPLAINT FOR INJUNCTION, DAMAGES, AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-02093-DSF-JEM Document 1 Filed 03/03/20 Page 7 of 46 Page ID #:7




 1 significant part and has copied Katzkin’s trademark “Love Your Drive ®” to advertise

 2 and market Roadwire’s competitive products and services. There is a significant amount

 3 of sales leads from the web traffic to Roadwire’s sites generated by using Katzkin’s web

 4 pages and trademark in California and specifically to consumers in the Central District of
 5 California. Roadwire copied Katzkin’s website pages, the distinctive look and feel of

 6 Katzkin’s website and the trademark “Love Your Drive,” in order to cause consumer

 7 confusion about the source and origin of its products and to increase the likelihood of
 8 sales to it through confusion by consumers in the Central District of California. Through

 9 Roadwire’s three websites, which copied Katzkin’s website pages and trademark,

10 Roadwire markets to consumers in the Central District of California.
11         9.     Using Katzkin’s copied webpages and trademark, Roadwire’s websites

12 direct customers to complete their transactions, from the purchase of the interior kits to

13 the installation of those interiors, at locations the Defendants own in the Central District

14 of California, including the principal place of business at Santa Fe Springs, California

15 and through CST at the same address. Roadwire’s marketing efforts, using Katzkin’s

16 trademark and website designs, have a specific focus on locations in the Central District
17 of California.

18         10.    Further, this Court has specific jurisdiction over Defendants because each

19 engaged in intentional acts directed at this District such as copying the Katzkin website

20 pages and trademark and using the http://www.roadwireleather.com website to create

21 consumer confusion as to the source, origin, and sponsorship of Roadwire’s products,

22 telling customers that Katzkin automotive interior kits were Roadwire’s and that the

23 Roadwire inferior automotive interior kits were Katzkin kits, and directing sales and

                                   7
      COMPLAINT FOR INJUNCTION, DAMAGES, AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-02093-DSF-JEM Document 1 Filed 03/03/20 Page 8 of 46 Page ID #:8




 1 marketing efforts to its facilities in this District, and have otherwise purposefully availed

 2 themselves of the privilege of doing business in the Central District of California,

 3 including at their principal location in Santa Fe Springs.

 4         11.    Furthermore, Roadwire knew that its copycat site was likely to cause harm

 5 in the Central District of California as described above, where Plaintiff is located. CST

 6 knew that telling customers that the Katzkin kits were Roadwire’s, and Roadwire’s

 7 inferior kits were Katzkin’s, was likely to cause harm in the Central District of California.
 8 The claims in this case for violation of the Lanham Act arise out of the Defendants’

 9 forum related activities, and Defendants have established contacts within the Central

10 District of California and the State of California sufficient to permit the exercise of
11 personal jurisdiction. Defendants are at home in California, have a nexus and have

12 availed themselves of the benefits of California, and it is reasonable and fair for

13 Defendants to be sued in California for the acts which each has committed which have

14 harmed not only Katzkin but also competition and consumers in California.

15         12.    Venue is proper pursuant to 28 U.S.C. § 1391(b) because (1) a substantial

16 part of the events or omissions giving rise to these claims occurred in the Central District
17 of California, and (2) Katzkin’s intellectual property, including its trademarks, copyright,

18 and distinctive trade dress, were created and are maintained in the Central District of

19 California.

20                      PLAINTIFF’S BUSINESS AND TRADEMARKS

21         13.    Katzkin is a well-known California based manufacturer of interiors for

22 automobiles. The company was founded in 1983 by Mitch Katz. Katz oversaw the

23 ///

                                   8
      COMPLAINT FOR INJUNCTION, DAMAGES, AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-02093-DSF-JEM Document 1 Filed 03/03/20 Page 9 of 46 Page ID #:9




 1 design and manufacture of high-quality automotive interiors to increase consumer choice

 2 in the automotive upholstery marketplace.

 3         14.   Roadwire or its predecessors, were also originally founded in California, by

 4 John Forrister in 1969. Roadwire is a major competitor of Katzkin in the design,
 5 manufacture, and sale of interiors for automobiles. Katzkin has been very successful in

 6 competing with Roadwire, and Roadwire perceives Katzkin as a very successful threat to

 7 its historical market position in the business of selling automobile seat covers in
 8 California and elsewhere.

 9         15.    Katzkin’s marketing efforts to independent professional restyling shops, car

10 manufacturers, dealerships, specialty vehicle trim companies, as well as car owners and
11 prospective purchasers, represent a significant investment in bringing increased

12 awareness of its products to consumers directly.

13         16.    In response to Katzkin’s success as a competitor, Roadwire has tried to

14 acquire Katzkin at least twice in about 2009 and 2016. Katzkin has continued to refuse

15 Roadwire’s overtures to acquire it, and Roadwire has then infringed Katzkin’s

16 trademarks, as set forth above.
17         17.   Katzkin has lawfully engaged in a number of activities in the market to

18 successfully compete with Roadwire. For example, in 2017, Katzkin hired outside

19 designers and web developers to work with its internal marketing staff to create a

20 distinctive trademark to use with its products and a Katzkin-distinctive, attractive website

21 for promotion, marketing and sales of its products. Katzkin spent hundreds of thousands

22 of dollars, at least, on the research and development of its registered trademark, “Love

23 ///

                                   9
      COMPLAINT FOR INJUNCTION, DAMAGES, AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-02093-DSF-JEM Document 1 Filed 03/03/20 Page 10 of 46 Page ID #:10




 1 Your Drive,” and on the website, Katzkin.com. Katzkin also pays a significant monthly

 2 fee to run, maintain, and update the website.

 3          18.   Katzkin’s trademarks are federally registered. See Exhibits A and B.

 4 Katzkin uses the ® symbol on its website with its trademark. See Exhibit D. Katzkin’s
 5 website pages plainly state that its website is copyrighted. See Exhibit C.

 6          19.   Katzkin’s website went through multiple iterations and refinements to design

 7 specific elements and content before and after its 2017 redesign. The website reflects
 8 both professional design and website development guidance with the goal of attracting

 9 customers to Katzkin products and so that customers would identify high quality interiors

10 for automobiles with Katzkin. Katzkin and its team of inside and outside marketing,
11 design, and development specialists created distinctive designs including color choices,

12 particular shapes and sizes for symbols and font and the placement and selection of text

13 to communicate a Katzkin-specific look and feel to its customers. The Katzkin website

14 uses distinctive image sliders of a car interior before the Katzkin product is installed and

15 after it is installed, and a distinctively designed three-step order process, with white text

16 on a dark grey background. The progression of content and artistic designs were
17 consciously constructed for maximum effectiveness as the viewers scroll down the page

18 from introduction to video to three-step ordering process to before and after image slider

19 to customer feedback, followed by links to more videos – all to create customer

20 identification with Katzkin.

21          20.   Katzkin also uses its registered trademark “Love Your Drive,” as a

22 prominent feature of the website. These design elements are property of Katzkin, were

23 paid for by Katzkin, and are part of Katzkin’s protectable trade dress.

                                    10
       COMPLAINT FOR INJUNCTION, DAMAGES, AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-02093-DSF-JEM Document 1 Filed 03/03/20 Page 11 of 46 Page ID #:11




 1          21.   Katzkin has extensively promoted and advertised its products for sale in

 2 conjunction with the mark “Love Your Drive ®” in California and throughout the United

 3 States, and has continuously used the “Love Your Drive ®” mark in its marketing and

 4 sales materials since 2017. Katzkin has marketed its trademark in its catalogs, on its
 5 sample cards, tee shirts, website, during national trade show appearances, literature,

 6 brochures, and digital advertisements. On its print and electronic materials, Katzkin

 7 displays the ® mark next to its registered mark to make clear that it has a validly
 8 registered trademark for that phrase. For example, the following appears on

 9 Katzkin.com:

10
11

12

13

14

15

16
17

18

19

20

21

22          22.   As a result of Katzkin’s website, marketing strategy and its efforts to

23 cultivate its reputation in the industry, the Katzkin brand – and its key phrase, “Love

                                    11
       COMPLAINT FOR INJUNCTION, DAMAGES, AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-02093-DSF-JEM Document 1 Filed 03/03/20 Page 12 of 46 Page ID #:12




 1 Your Drive ®” – have come to represent Katzkin’s high quality aftermarket interiors in

 2 the marketplace.

 3          23.    “Love Your Drive ®” is widely recognized by the relevant consumers as a

 4 designation referring to Katzkin interiors. Katzkin has used its mark in advertising and
 5 publicity continuously since December 2016 to market its entire product range in national

 6 campaigns. The “Love Your Drive ®” mark has been used in connection with a broad

 7 and substantial range of sales of Katzkin’s products.
 8          24.   Katzkin’s distinctive website has been very effective in attracting sales of

 9 Katzkin’s products.

10          25.   Since the launch of the new website in 2017, the number of visits to the

11 Katzkin website increased by millions and the sales leads increased by approximately 10

12 fold.

13                ROADWIRE’S CONDUCT AND BASES FOR ITS LIABILITY

14          26.   Roadwire and Katzkin are direct competitors in the sale of automotive

15 interiors.

16          27.   Roadwire owns, operates, and controls at least three different websites:

17 http://www.roadwire.com, http://www.roadwireleather.com, and

18 http://sales.roadwire.com/.

19          28.   Roadwire has used Katzkin’s federally registered trademarked phrase, “Love

20 Your Drive ®”, on its http://www.roadwireleather.com website since at least October

21 2019, in connection with the sale of its own products, creating a false association of the

22 mark with Roadwire’s products, without Katzkin’s permission. As of December 16,

23 ///

                                    12
       COMPLAINT FOR INJUNCTION, DAMAGES, AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-02093-DSF-JEM Document 1 Filed 03/03/20 Page 13 of 46 Page ID #:13




 1 2019, Roadwire’s website, http://roadwireleather.com, clearly and prominently displayed

 2 the “Love Your Drive” mark that is owned by Katzkin:

 3

 4
 5

 6

 7
 8

 9

10
11          29.   Roadwire also posted an advertising video on http://www.youtube.com,

12 using Plaintiff’s registered mark to refer to its own products, creating a false association,

13 origin and sponsorship confusion and likelihood of confusion among the general public

14 and customers as to Roadwire and Plaintiff’s products. The video is available at

15 https://www.youtube.com/watch?v=TmPSUGnnQKw and last accessed on January 23,

16 2020.
17          30.   Furthermore, Roadwire is infringing on Plaintiff’s protected trade dress.

18 Roadwire has directly copied, or closely modelled, a number of the design elements of

19 Katzkin’s website on its own.

20 ///

21 ///

22 ///

23 ///

                                    13
       COMPLAINT FOR INJUNCTION, DAMAGES, AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-02093-DSF-JEM Document 1 Filed 03/03/20 Page 14 of 46 Page ID #:14




 1          31.   For example, Roadwire’s website http://www.roadwireleather.com copies

 2 the following portion of Katzkin’s website at http://www.Katzkin.com verbatim:

 3

 4
 5

 6

 7
 8

 9

10
11          The above is from Katzkin’s website at http://www.Katzkin.com. The below is

12 from Roadwire’s http://www.roadwireleather.com:

13

14

15

16
17

18

19

20

21

22 ///

23 ///

                                    14
       COMPLAINT FOR INJUNCTION, DAMAGES, AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-02093-DSF-JEM Document 1 Filed 03/03/20 Page 15 of 46 Page ID #:15




 1          32.   Roadwire’s http://www.roadwireleather.com website recently changed the

 2 wording of this site feature, and it now appears as follows, still with nearly identical

 3 wording:

 4
 5

 6

 7
 8

 9

10
11

12          33.   Similarly, Roadwire’s website directly copied Katzkin’s use of the “before

13 and after” slider feature on its website, which allows customers to slide a cursor across an

14 image of an automobile interior before and after the installation of an interior. This

15 feature is visible as follows on the Katzkin website at http://www.Katzkin.com:

16
17

18

19

20

21

22

23

                                    15
       COMPLAINT FOR INJUNCTION, DAMAGES, AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-02093-DSF-JEM Document 1 Filed 03/03/20 Page 16 of 46 Page ID #:16




 1          34.   Roadwire’s http://www.roadwireleather.com website includes a direct copy

 2 of the same feature, as seen on the following screen shot from the homepage of

 3 http://www.roadwireleather.com:

 4
 5

 6

 7
 8

 9

10
11

12

13

14

15 ///

16 ///
17 ///

18 ///

19 ///

20 ///

21 ///

22 ///

23 ///

                                    16
       COMPLAINT FOR INJUNCTION, DAMAGES, AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-02093-DSF-JEM Document 1 Filed 03/03/20 Page 17 of 46 Page ID #:17




1           35.   Similarly, Roadwire directly copied the “Frequently Asked Questions”

2 section of Katzkin’s website from http://www.Katzkin.com. The following is a prior

3 version of the “FAQ” section of Katzkin’s current website, originally posted in 2012:

4
5

6

7
8

9

10
11

12

13

14
            Roadwire’s website contains a direct copy of Katzkin’s “FAQ” page. The
15
      following appears on Roadwire’s http://www.roadwire.com:
16
17

18

19

20

21

22

23

                                    17
       COMPLAINT FOR INJUNCTION, DAMAGES, AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-02093-DSF-JEM Document 1 Filed 03/03/20 Page 18 of 46 Page ID #:18




 1          Roadwire has also copied elements of the look and feel of Katzkin’s channel

 2 selling partner website, http://www.katzkintoolbox.com:

 3

 4
 5

 6

 7
 8

 9

10
11

12

13

14

15 This is how the similar portion of Roadwire’s analogous site directed to automotive

16 industry professionals, http://sales.roadwire.com, appears:
17

18

19

20

21

22

23

                                    18
       COMPLAINT FOR INJUNCTION, DAMAGES, AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-02093-DSF-JEM Document 1 Filed 03/03/20 Page 19 of 46 Page ID #:19




 1          36.   Similarly, Roadwire copied the color scheme from Katzkin’s

 2 http://www.Katzkin.com website feature containing a “question-and-answer” from a

 3 customer and almost repeated the same words. The following is from Katzkin’s website

 4 at http://www.Katzkin.com:
 5

 6

 7
 8

 9

10
11

12

13

14

15

16
17          Roadwire’s website at http://www.roadwireleather.com contains almost an
18 identical copy of this design feature in terms of color, font and placement design, and

19 very close wording, which is as follows:

20

21

22

23

                                    19
       COMPLAINT FOR INJUNCTION, DAMAGES, AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-02093-DSF-JEM Document 1 Filed 03/03/20 Page 20 of 46 Page ID #:20




 1          37.   Roadwire has attempted to directly copy or substantially replicate numerous

 2 elements of the “look and feel” of Katzkin’s trade dress found on its website at

 3 http://www.Katzkin.com by launching its copycat site at http://www.roadwireleather.com

 4 and by copying a key element from its http://www.katzkintoolbox.com site. The striking
 5 similarities demonstrate that Roadwire intended to copy the “look and feel” of Plaintiff’s

 6 http://www.Katzkin.com website, including the particular features, format, design, font,

 7 and overall color schemes to capitalize on Katzkin’s successful trade dress and trademark
 8 ///

 9 ///

10 ///
11 ///

12 ///

13 ///

14 ///

15 ///

16 ///
17 ///

18 ///

19 ///

20 ///

21 ///

22 ///

23 ///

                                    20
       COMPLAINT FOR INJUNCTION, DAMAGES, AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-02093-DSF-JEM Document 1 Filed 03/03/20 Page 21 of 46 Page ID #:21




1      and to cause consumer confusion as to the origin, sponsorship and endorsement of the

2 products. Katzkin’s website at http://www.Katzkin.com appears as follows:

3

4
5

6

7
8

9

10
11

12

13

14

15

16
17

18

19

20

21

22

23

                                    21
       COMPLAINT FOR INJUNCTION, DAMAGES, AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-02093-DSF-JEM Document 1 Filed 03/03/20 Page 22 of 46 Page ID #:22




 1          38.   Roadwire’s website appears as follows, at http://www.roadwireleather.com:

 2

 3

 4
 5

 6

 7
 8

 9

10
11

12

13

14

15

16
17

18

19

20

21

22          39.   Roadwire’s original web presence at http://www.roadwire.com uses black

23 text on a white background. When Roadwire launched http://www.roadwireleather.com,

                                    22
       COMPLAINT FOR INJUNCTION, DAMAGES, AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-02093-DSF-JEM Document 1 Filed 03/03/20 Page 23 of 46 Page ID #:23




 1 it changed its own design (including the use of black on white text) to mimic exactly the

 2 design used by Katzkin’s website (down to the light text on a very dark background and

 3 the warm toned accent text, which is orange on Katzkin’s site and red on the Roadwire

 4 site).
 5          40.   All of the design elements of Katzkin’s website that Roadwire copied are

 6 nonfunctional; they serve no functional purpose related to Katzkin’s automotive interiors.

 7 The design of the website and the trade dress is for promotional and marketing purposes
 8 and to increase Katzkin’s distinctive name and product recognition in the consumer

 9 market. Katzkin’s website does not affect the cost or the quality of Katzkin’s products.

10          41.   The design elements of Katzkin’s website that Roadwire copied, considered

11 as a whole, create an inherently distinctive website, that the consuming public recognizes

12 as associated with Katzkin.

13          42.   Roadwire uses the design elements and replicated the “look and feel” of

14 Katzkin’s website, without Katzkin’s permission, and in a manner that is likely to cause

15 consumer confusion. Roadwire’s goods and services offered for sale are of the same type

16 of goods and services as Katzkin offers. Roadwire’s use of Katzkin’s protectable trade
17 dress gives the impression that there is an association between the two companies, when

18 in fact there is no association.

19          43.   Roadwire’s use of Katzkin’s trade dress also creates the impression that the

20 same products and services are being sold under two different brand names, when in fact

21 the two companies’ products and services are designed, sourced, manufactured and

22 provided differently.

23 ///

                                    23
       COMPLAINT FOR INJUNCTION, DAMAGES, AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-02093-DSF-JEM Document 1 Filed 03/03/20 Page 24 of 46 Page ID #:24




 1          44.   Roadwire has thus infringed, and continues to infringe, on both Plaintiff’s

 2 registered trademark and its protected trade dress. Roadwire’s use of the phrase “Love

 3 Your Drive” in connection with the sale of its own goods and services infringes upon a

 4 federally registered trademark held by Katzkin. Roadwire’s actions in copying the look
 5 and feel of Katzkin’s website infringe upon the distinctive trade dress and design

 6 elements of Katzkin’s website.

 7          45.   Roadwire had notice that Katzkin had trademarked the phrase “Love Your

 8 Drive ®”. Katzkin displays the ® mark on its website. In addition, Roadwire and

 9 Katzkin representatives attend the same trade shows, and work with many of the same

10 independent restyling shops. Roadwire representatives also regularly circulate Katzkin
11 materials internally when Katzkin releases a new design. Katzkin displays, design

12 materials, sample cards, and promotional material clearly display the ® mark on its

13 materials.

14          46.   Roadwire used Katzkin’s mark to describe and market its own products.

15 Roadwire used Katzkin’s mark in its entirety without permission on its website, YouTube

16 videos, and in online advertisements. Roadwire’s use of Katzkin’s mark did not identify
17 or distinguish Katzkin products and services from Roadwire products and services.

18          47.   Roadwire’s use of Katzkin’s mark is likely to lead to consumer confusion

19 including because Roadwire and Katzkin are direct competitors offering the same type of

20 product and services for sale in the marketplace.

21          48.   Roadwire’s use of Katzkin’s registered trademark and of the protectable

22 trade dress elements of Katzkin’s website are willful. Roadwire knew of the federally

23 registered marks and that the trade dress and websites were identified with and owned by

                                    24
       COMPLAINT FOR INJUNCTION, DAMAGES, AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-02093-DSF-JEM Document 1 Filed 03/03/20 Page 25 of 46 Page ID #:25




 1 Katzkin. Nevertheless, Roadwire did copy and virtually copied this property of Katzkin.

 2 The use of Katzkin’s mark and website design was deliberate and calculated to create

 3 confusion in the marketplace and for the purpose of diluting Katzkin’s brand and

 4 reputation in which Katzkin has made a substantial financial investment and because
 5 Roadwire seeks to reduce or eliminate Katzkin’s presence in the market. Roadwire’s

 6 willfulness is evident from, among other things, the exact copying of all of the elements

 7 of Katzkin’s website.
 8          49.   Additionally, there is a particular risk of confusion in this case because

 9 Roadwire has made multiple overtures to acquire Katzkin, and the fact that those

10 overtures have been made are known within the automobile interior community. For
11 example, there is a substantial risk that business customers like automobile dealerships

12 and restyling shops, as well as the distinct consumer audience, are likely to believe that

13 Roadwire did acquire Katzkin and there is now only one company.

14          50.   Katzkin has a far superior reputation in the automotive seat cover segment

15 of the interior industry than Roadwire. Katzkin is associated with higher quality and

16 better service than Roadwire.
17          51.   Katzkin customers have reported asking for Katzkin products to be installed,

18 only to receive a Roadwire product represented to be a Katzkin product. These customers

19 have noted that the product that they received was not up to the standards of a Katzkin

20 product. For example, one consumer in the Salt Lake City area posted to a Toyota

21 Tacoma owners’ internet forum in January 2018 to report problems with a Katzkin

22 ///

23 ///

                                    25
       COMPLAINT FOR INJUNCTION, DAMAGES, AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-02093-DSF-JEM Document 1 Filed 03/03/20 Page 26 of 46 Page ID #:26




 1 product that, following an investigation by Katzkin, ultimately turned out to be a

 2 Roadwire product.

 3          52.   Additionally, Roadwire has also engaged in reverse passing off through its

 4 agents and affiliates. Installers at Defendant CST, acting as Roadwire’s agent, have
 5 installed Katzkin products on customer vehicles, under the express instruction from

 6 Roadwire to remove all Katzkin tags from the seats before providing them to their

 7 customers, so that the customer would not know that he or she had received a Katzkin
 8 product, rather than a Roadwire product. For example, on one such occasion in June

 9 2013, Neil Finegold, a Regional Sales Manager at Classic Soft Trim’s Santa Fe Springs

10 location, instructed the installers at CST Shop #101 regarding a kit on a Toyota RAV4:
11 “DO NOT FORGET TO REMOVE THE KATZKIN SEAT TAGS.” Roadwire’s

12 actions, through its agent, CST, in so doing are a clear attempt to misappropriate the

13 reputation, goodwill, and workmanship of Katzkin products, to deprive Katzkin of the

14 advertising value of its name and of the goodwill that otherwise would stem from public

15 knowledge of the true source of the product, and to deprive the purchaser of the

16 knowledge of the true source of the product and create the misimpression that it came
17 from a different source.

18          53.   Thus, Roadwire’s infringement of the Katzkin trademark is likely to damage

19 Katzkin’s reputation in the industry.

20          54.   Additionally, Roadwire’s use of Katzkin’s trademark and trade dress has

21 caused Katzkin to lose sales and Roadwire has increased its revenues due to its infringing

22 activities.

23 ///

                                    26
       COMPLAINT FOR INJUNCTION, DAMAGES, AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-02093-DSF-JEM Document 1 Filed 03/03/20 Page 27 of 46 Page ID #:27




 1                                             COUNT I

 2                           Infringement of a Registered Trademark

 3                                (15 U. S. C. § 1114 and § 1125(a))

 4                                 (Against Defendant Roadwire)

 5          55.    Plaintiff realleges and incorporates by reference paragraphs 1 through 54 as

 6 if fully set forth herein.

 7          56.    The phrase “Love Your Drive ®” is a valid, protectable trademark.

 8          57.    Plaintiff is the owner of the registered trademark “Love Your Drive”

 9 (Registration # 5272882 on the Principal Register of the United States Patent and

10 Trademark Office). The trademark was originally registered on August 22, 2017 and has
11 been in continuous use from that time to the present. A true and correct copy of the

12 registration is attached hereto as Exhibit B.

13          58.    Plaintiff displays the letter R enclosed within a circle ( ® ) next to the mark

14 on its advertising material, including on its publicly-available website located at

15 https://www.katzkin.com/, as follows:

16
17

18

19

20

21

22           59.   Roadwire had statutory notice of the registration of the “Love Your Drive

23       ®” trademark by virtue of the display of the registration mark ( ® ) on several pages

                                    27
       COMPLAINT FOR INJUNCTION, DAMAGES, AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-02093-DSF-JEM Document 1 Filed 03/03/20 Page 28 of 46 Page ID #:28




 1 of Katzkin’s website, including its home page, as well as the notation of the mark on

 2 Katzkin’s marketing materials, sample cards, and display material at industry trade

 3 shows.

 4          60.   Roadwire had actual notice of Plaintiff’s “Love Your Drive ®” mark

 5 because it regularly circulated Katzkin materials containing the mark between its various

 6 offices.

 7          61.   As of December 16, 2019, Roadwire’s website, available at

 8 https://www.roadwireleather.com/, displayed Plaintiff’s trademarked phrase “Love Your

 9 Drive” on its homepage:

10
11

12

13

14

15

16
17          62.   Roadwire additionally used Plaintiff’s “Love Your Drive” trademark in an
18 advertising video that it posted to http://www.youtube.com, which is available at

19 https://www.youtube.com/watch?v=TmPSUGnnQKw and was last accessed on January

20 23, 2020.

21 ///

22 ///

23 ///

                                    28
       COMPLAINT FOR INJUNCTION, DAMAGES, AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-02093-DSF-JEM Document 1 Filed 03/03/20 Page 29 of 46 Page ID #:29




1           63.   Additionally, in approximately December 2019, Roadwire used Plaintiff’s

2 mark in the following Facebook.com advertisement:

3

4
5

6

7
8

9

10
11

12

13

14

15

16
17

18

19

20

21

22          64.   At no time did Roadwire have Plaintiff’s permission to use its registered

23 mark.

                                    29
       COMPLAINT FOR INJUNCTION, DAMAGES, AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-02093-DSF-JEM Document 1 Filed 03/03/20 Page 30 of 46 Page ID #:30




 1          65.   Roadwire used Katzkin’s mark to describe and market its own products and

 2 services. Roadwire used Katzkin’s mark in its entirety without permission on its website,

 3 in its Facebook advertising, and in a video posted by Roadwire to YouTube, at least.

 4 Roadwire’s use of Katzkin’s trademark did not identify or distinguish Katzkin products
 5 and services from Roadwire products and services.

 6          66.   Roadwire’s use of Katzkin’s mark is likely to lead to consumer confusion

 7 because Roadwire and Katzkin offer the same type of product and services for sale in the
 8 marketplace.

 9          67.   Plaintiff and Roadwire are in the same line of business, and Roadwire’s use

10 of Plaintiff’s registered mark is likely to cause confusion among relevant consumers as to
11 the source, sponsorship, affiliation, or approval of goods offered for sale on Roadwire’s

12 website – which are the same type of goods and services sold by Plaintiff. It is also likely

13 to cause confusion among Katzkin’s channel selling partners such as restyling shops,

14 automotive dealerships and automotive manufacturers.

15          68.   Roadwire had actual knowledge of Plaintiff’s trademark, and as a direct

16 result of Roadwire’s wrongful conduct, Plaintiff has been damaged in an amount to be
17 proven at trial, including a loss of goodwill and deprivation of the full value of its

18 federally-registered trademark, injury to Katzkin’s reputation, dilution of the value of the

19 trade mark, lost profits, expenses related to preventing customers from being deceived

20 and corrective advertising, and the cost of future corrective advertising to correct public

21 confusion. Katzkin is also entitled to Roadwire’s profits attributable to the infringement.

22          69.   Plaintiff has no adequate remedy at law for Roadwire’s violation of its

23 exclusive rights in the registered mark as set forth above, and there is a substantial

                                    30
       COMPLAINT FOR INJUNCTION, DAMAGES, AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-02093-DSF-JEM Document 1 Filed 03/03/20 Page 31 of 46 Page ID #:31




 1 risk of additional harm unless Roadwire is enjoined by this Court from further infringing

 2 activity.

 3          70.   Because Roadwire acted maliciously, fraudulently, deliberately, and/or

 4 willfully,), Plaintiff is also entitled to recover treble damages and, because Roadwire’s
 5 conduct is exceptional, its attorney’s fees and costs pursuant to 15 U. S. C. § 1117.

 6                                          COUNT II

 7                          Counterfeiting (15 U. S. C. § 1114 et seq.)

 8                               (Against Defendant Roadwire)

 9          71.   Plaintiff realleges and incorporates by reference paragraphs 1 through 70 as

10 if fully set forth herein.
11          72.   Roadwire reproduced a counterfeit of Plaintiff’s registered trademark

12 registered on the Principal Register of the U.S. Patent & Trademark Office. Roadwire’s

13 reproduction was a counterfeit, copy, or colorable imitation of Katzkin’s registered mark.

14          73.   Roadwire’s counterfeit was a spurious mark identical to Plaintiff’s validly

15 registered “Love Your Drive®” mark.

16 ///
17 ///

18 ///

19 ///

20 ///

21 ///

22 ///

23 ///

                                    31
       COMPLAINT FOR INJUNCTION, DAMAGES, AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-02093-DSF-JEM Document 1 Filed 03/03/20 Page 32 of 46 Page ID #:32




 1          74.   Roadwire affixed Plaintiff’s trademark to its website on

 2 https://www.roadwireleather.com without Plaintiff’s permission in its electronic

 3 communications:

 4
 5

 6

 7
 8

 9

10
11

12          75.   Defendant additionally used Plaintiff’s “Love Your Drive” trademark in an

13 advertising video that it posted to http://www.youtube.com, which is available at

14 https://www.youtube.com/watch?v=TmPSUGnnQKw and was last accessed on January

15 23, 2020.

16 ///
17 ///

18 ///

19 ///

20 ///

21 ///

22 ///

23 ///

                                    32
       COMPLAINT FOR INJUNCTION, DAMAGES, AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-02093-DSF-JEM Document 1 Filed 03/03/20 Page 33 of 46 Page ID #:33




 1          76.   Additionally, in or about December 2019, Defendant used Plaintiff’s mark in

 2 the following Facebook.com advertisement:

 3

 4
 5

 6

 7
 8

 9

10
11

12

13

14

15

16
17

18

19

20

21          77.   Defendant used Plaintiff’s trademark in the sale, offering for sale,

22 distribution, or advertising of goods and services covered by Plaintiff’s trademark

23 registration, and that use is likely to cause confusion, to cause mistake, or to deceive.

                                    33
       COMPLAINT FOR INJUNCTION, DAMAGES, AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-02093-DSF-JEM Document 1 Filed 03/03/20 Page 34 of 46 Page ID #:34




 1          78.   Defendant intentionally used Plaintiff’s trademark on its website by directly

 2 copying several elements of the Plaintiff’s website, including its trademarked phrase

 3 “Love Your Drive®,” knowing it was a counterfeit copy of a protected trademark and

 4 trade dress of its competitor.
 5          79.   As a direct result of Defendant’s wrongful conduct, Plaintiff has been

 6 damaged in an amount to be proven at trial, including a loss of goodwill and deprivation

 7 of the full value of its federally registered trademark.
 8          80.   Plaintiff has no adequate remedy at law for Defendant’s violation of its

 9 exclusive rights in the registered mark as set forth above, and there is a substantial risk of

10 additional harm unless Defendant is enjoined by this Court from further infringing
11 activity.

12          81.   Because Defendant’s infringement was willful, Plaintiff is also entitled to

13 recover treble damages and its attorney’s fees and costs pursuant to 15 U. S. C. § 1117.

14                                          COUNT III

15                          Trademark Dilution (15 U. S. C. § 1125(c))

16                                  (Against Defendant Roadwire)

17          82.   Plaintiff realleges and incorporates by reference paragraphs 1 through 81 as

18 if fully set forth herein.

19          83.   Plaintiff’s registered mark “Love Your Drive ®” is famous and distinctive in

20 the aftermarket automotive restyling market. The mark has been in continuous use since

21 December 2016 on all of Plaintiff’s marketing material worldwide, including its website

22 advertising and advertising in all geographies in the United States and several

23 international markets.

                                    34
       COMPLAINT FOR INJUNCTION, DAMAGES, AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-02093-DSF-JEM Document 1 Filed 03/03/20 Page 35 of 46 Page ID #:35




 1          84.   Defendant, by virtue of its use of Plaintiff’s mark on its website and its use

 2 of the mark on http://www.youtube.com, its distribution of marketing materials

 3 throughout the United States, and distribution of sample cards and sample books

 4 containing the ® mark, used Plaintiff’s mark in interstate commerce.
 5          85.   Defendant’s use of the mark began after Plaintiff’s mark was registered with

 6 the United States Patent and Trademark Office, and after the mark became famous.

 7          86.   Defendant’s wrongful use of the mark is likely to cause dilution and cause

 8 the mark to lose its ability to serve as a unique identifier of Katzkin (blurring the

 9 uniqueness of the mark). Defendant used Plaintiff’s mark to identify and describe

10 Defendant’s goods, despite the fact that there is no relationship between goods and
11 services offered for sale by Plaintiff and goods and services offered by Defendant.

12          87.   Defendant’s use of Plaintiff’s mark is also likely to cause reduction in value

13 of the mark because Defendant’s use weakens the distinctiveness of Katzkin’s mark by

14 creating the impression that the goods and services offered by Katzkin are the same as the

15 goods and services offered by Roadwire. Roadwire’s products and services are inferior

16 to Katzkin’s, and improperly associating them with Katzkin’s trademark is likely to harm
17 Katzkin’s reputation and that of its trademark.

18          88.   As a direct result of Defendant’s wrongful conduct, Plaintiff has been

19 damaged in an amount to be proven at trial, including a loss of goodwill and deprivation

20 of the full value of its federally registered trademark.

21          89.   Plaintiff has no adequate remedy at law for Defendant’s violation of its

22 exclusive rights in the registered mark as set forth above, and there is a substantial risk of

23 ///

                                    35
       COMPLAINT FOR INJUNCTION, DAMAGES, AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-02093-DSF-JEM Document 1 Filed 03/03/20 Page 36 of 46 Page ID #:36




 1 additional harm unless Defendant is enjoined by this Court from further infringing

 2 activity.

 3          90.   Because Defendant acted maliciously, fraudulently, deliberately, and/or

 4 willfully, Plaintiff is also entitled to recover treble damages and, because Defendant’s
 5 conduct is exceptional, its attorney’s fees and costs pursuant to 15 U. S. C. § 1117.

 6                                          COUNT IV

 7                       Trade Dress Infringement (15 U.S.C. § 1125(a))

 8                                (Against Defendant Roadwire)

 9          91.   Plaintiff realleges and incorporates by reference paragraphs 1 through 90 as

10 if fully set forth herein.
11          92.   The look and feel of Plaintiff’s website, including but not limited to the

12 three-step order and installation language and design, frequently asked questions text and

13 design, and overall design and colors, fonts, text and placement of text, including use of

14 the trademark, are inherently distinctive or have acquired secondary meaning.

15          93.   Plaintiff owns the look and feel of its website, including but not limited to

16 the three-step order and installation language and design, frequently asked questions text
17 and design, and overall design and colors, fonts, text and placement of text, including use

18 of the trademark, which are non-functional and have acquired secondary meaning

19 associated with Katzkin.

20          94.   As set forth above, Defendant substantially or entirely copied each of the

21 elements of Plaintiff’s website described above for Defendant’s own website,

22 https://www.roadwireleather.com, without the consent of the Plaintiff in a manner that is

23 likely to cause confusion among ordinary consumers as to the source, sponsorship,

                                    36
       COMPLAINT FOR INJUNCTION, DAMAGES, AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-02093-DSF-JEM Document 1 Filed 03/03/20 Page 37 of 46 Page ID #:37




 1 affiliation, or approval of the Defendant’s goods and services. Defendant’s imitation of

 2 Katzkin’s website creates a likelihood of consumer confusion.

 3          95.   As a direct result of Defendant’s wrongful conduct, Plaintiff has been

 4 damaged in an amount to be proven at trial, including a loss of goodwill and deprivation
 5 of the full value of its trade dress.

 6          96.   Plaintiff has no adequate remedy at law for Defendant’s violation of its

 7 exclusive rights in the trade dress as set forth above, and there is a substantial risk of
 8 additional harm unless Defendant is enjoined by this Court from further infringing

 9 activity.

10          97.   Plaintiff is also entitled to recover its attorney’s fees and costs.

11                                            COUNT V

12                                False Designation of Origin and

13                          Reverse Passing Off (15 U.S.C. § 1125(a))

14                                    (Against All Defendants)

15          98.   Plaintiff realleges and incorporates by reference paragraphs 1 through 97 as

16 if fully set forth herein.
17          99.   Katzkin® is a registered trademark on the Principal Register of the United

18 States Patent and Trademark Office which has been a registered mark since May 29,

19 2012. See Exhibit A.

20          100. Katzkin has a far superior reputation in the automotive seat cover segment of

21 the car upholstery industry than Roadwire. Katzkin is associated with higher quality and

22 better service than Roadwire.

23 ///

                                    37
       COMPLAINT FOR INJUNCTION, DAMAGES, AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-02093-DSF-JEM Document 1 Filed 03/03/20 Page 38 of 46 Page ID #:38




 1          101. Since approximately 2013, Katzkin interior kits have included a brand tag

 2 sewn into the kit itself that uses the “Katzkin” trademark as part of the overall branding

 3 effort to build broader consumer awareness of Katzkin’s superior quality. Those tags

 4 appear on the kits placed as in the example below:
 5

 6

 7
 8

 9

10
11

12

13

14          102. Roadwire has engaged in reverse passing off through its agents and

15 affiliates. Installers at Defendant CST have installed Katzkin products on customer

16 vehicles, under the express instruction from Roadwire and/or its agents and affiliates to
17 remove all Katzkin tags from the products before providing them to their customers, so

18 that the customer would not know that he or she had received a Katzkin product.

19          103. Roadwire and its agent CST’s actions were for the express purpose of

20 misappropriating the reputation, goodwill, and workmanship of Katzkin products,

21 depriving Katzkin of the advertising value of its name and of the goodwill that otherwise

22 would stem from public knowledge of the true source of the product, and depriving the

23 ///

                                    38
       COMPLAINT FOR INJUNCTION, DAMAGES, AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-02093-DSF-JEM Document 1 Filed 03/03/20 Page 39 of 46 Page ID #:39




 1 purchaser of the knowledge of the true source of the product and create the

 2 misimpression that it came from a different source.

 3          104. Roadwire and its agent CST did not have Katzkin’s permission to undertake

 4 any of these actions.
 5          105. As a direct result of Defendants’ wrongful conduct, Plaintiff has been

 6 damaged in an amount to be proven at trial, including a loss of goodwill and deprivation

 7 of the full value of its trademark.
 8          106. Plaintiff has no adequate remedy at law for Defendants’ violation of its

 9 exclusive rights in the trademark as set forth above, and there is a substantial risk of

10 additional harm unless Defendants are enjoined by this Court from further infringing
11 activity.

12          107. Plaintiff is also entitled to recover its attorney’s fees and costs.

13                                            COUNT VI

14                          Unfair Competition (15 U. S. C. § 1125(a))

15                                    (Against All Defendants)

16          108. Plaintiff realleges and incorporates by reference paragraphs 1 through 108 as

17 if fully set forth herein.

18          109. Plaintiff has a valid, registered trademark and has placed the trademarked

19 phrase “Love Your Drive ®” with the letter R enclosed in a circle on its advertising

20 material since at least 2017.

21          110. Roadwire was aware of the use of the “Love Your Drive ®” mark in

22 commerce.

23 ///

                                    39
       COMPLAINT FOR INJUNCTION, DAMAGES, AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-02093-DSF-JEM Document 1 Filed 03/03/20 Page 40 of 46 Page ID #:40




 1          111. As of December 16, 2019, Roadwire’s website, available at

 2 https://www.roadwireleather.com/, displayed Plaintiff’s trademarked phrase “Love Your

 3 Drive” on its homepage:

 4
 5

 6

 7
 8

 9

10
11

12          112. Roadwire additionally used Plaintiff’s “Love Your Drive” trademark in an
13 advertising video that it posted to http://www.youtube.com, which is available at

14 https://www.youtube.com/watch?v=TmPSUGnnQKw and last accessed on January 23,

15 2020.

16 ///
17 ///

18 ///

19 ///

20 ///

21 ///

22 ///

23 ///

                                    40
       COMPLAINT FOR INJUNCTION, DAMAGES, AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-02093-DSF-JEM Document 1 Filed 03/03/20 Page 41 of 46 Page ID #:41




 1          113. Additionally, in or about December 2019, Roadwire used Plaintiff’s mark in

 2 the following Facebook.com advertisement:

 3

 4
 5

 6

 7
 8

 9

10
11

12

13

14

15

16
17

18          114. Roadwire’s use of the “Love Your Drive ®” mark on its website and on

19 http://www.youtube.com is likely to cause confusion, or to cause mistake, or to deceive

20 as to the affiliation, connection, or association of Roadwire’s products and services with

21 Plaintiff’s product and services, or as to the origin, sponsorship, or approval of

22 Roadwire’s goods and services.

23 ///

                                    41
       COMPLAINT FOR INJUNCTION, DAMAGES, AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-02093-DSF-JEM Document 1 Filed 03/03/20 Page 42 of 46 Page ID #:42




 1          115. As a direct result of Roadwire’s wrongful conduct, Plaintiff has been

 2 damaged in an amount to be proven at trial, including a loss of goodwill and deprivation

 3 of the full value of its federally registered trademark.

 4          116. Additionally, as set forth above, Roadwire substantially or entirely copied

 5 each of the elements of Plaintiff’s website described above for Roadwire’s own website,

 6 roadwireleather.com, without the consent of the Plaintiff in a manner that is likely to

 7 cause confusion among ordinary consumers as to the source, sponsorship, affiliation, or
 8 approval of Roadwire’s goods and services.

 9          117. The look and feel of Plaintiff’s website, including but not limited to the

10 three-step order and installation language and design, frequently asked questions text and
11 design, and overall design and colors, fonts, text and placement of text, including use of

12 the trademark, are inherently distinctive or have acquired secondary meaning.

13          118. Plaintiff owns the look and feel of its website, including but not limited to

14 the three-step order and installation language and design, frequently asked questions text

15 and design, and overall design and colors, fonts, text and placement of text, including use

16 of the trademark, which are non-functional and have acquired secondary meaning
17 associated with Katzkin.

18          119. Roadwire’s imitation of Katzkin’s website creates a likelihood of consumer

19 confusion.

20          120. Additionally, Roadwire has also engaged in reverse passing off through its

21 agents and affiliates. Installers at Defendant CST have installed Katzkin products on

22 customer vehicles, under the express instruction from Roadwire and/or its agents and

23 affiliates to remove all Katzkin tags from the products before providing them to their

                                    42
       COMPLAINT FOR INJUNCTION, DAMAGES, AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-02093-DSF-JEM Document 1 Filed 03/03/20 Page 43 of 46 Page ID #:43




 1 customers, so that the customer would not know that he or she had received a Katzkin

 2 product.

 3          121. Roadwire and its agent CST’s actions were for the express purpose of

 4 competing unfairly in the market by misappropriating the reputation, goodwill, and
 5 workmanship of Katzkin products, depriving Katzkin of the advertising value of its name

 6 and of the goodwill that otherwise would stem from public knowledge of the true source

 7 of the product, and depriving the purchaser of the knowledge of the true source of the
 8 product and create the misimpression that it came from a different source.

 9          122. Roadwire and its agent CST did not have Katzkin’s permission to undertake

10 any of these actions.
11          123. As a direct result of Defendants’ wrongful conduct, Plaintiff has been

12 damaged in an amount to be proven at trial, including a loss of goodwill and deprivation

13 of the full value of its trademarks and trade dress.

14          124. Plaintiff has no adequate remedy at law for Defendants’ violation of its

15 exclusive rights in the registered marks as set forth above, and the rights to its trade

16 dress, and there is a substantial risk of additional harm unless Defendants are enjoined by
17 this Court from further unfair competition.

18 ///

19 ///

20 ///

21 ///

22 ///

23 ///

                                    43
       COMPLAINT FOR INJUNCTION, DAMAGES, AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-02093-DSF-JEM Document 1 Filed 03/03/20 Page 44 of 46 Page ID #:44




 1                                   PRAYER FOR RELIEF

 2 WHEREFORE, Plaintiff Katzkin Leather, Inc., requests that this Court enter judgment in

 3 its favor and against Defendants and award it:

 4          1.    A permanent injunction enjoining Defendants from using Plaintiff’s

 5 registered trademarks and trade dress, including enjoining Defendants from any use or

 6 copying of Plaintiff’s registered “Love Your Drive ®” mark, Katzkin® as well as the

 7 distinctive design components of any of Plaintiff’s websites or trademarks;
 8          2.    A permanent injunction enjoining Defendants from removing the tags on a

 9 Katzkin product and representing that such product is a Roadwire product;

10          3.    A permanent injunction enjoining Defendants from installing a Roadwire

11 product and representing that it is a Katzkin product;

12          4.    Defendants’ revenues and/or profits, in an amount to be determined at trial;

13          5.    Actual damages sustained by Plaintiff, in an amount to be determined at trial

14 but in no event less than $75,000;

15          6.    Statutory damages as allowed by 15 U.S.C. § 1117;

16          7.    Treble damages as allowed by 15 U.S.C. § 1117;

17          8.    Prejudgment interest as allowed by 15 U.S.C. § 1117;

18          9.    Reasonable attorneys’ fees incurred based on Defendants’ willful violation

19 of the Lanham Act;

20 ///

21 ///

22 ///

23 ///

                                    44
       COMPLAINT FOR INJUNCTION, DAMAGES, AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-02093-DSF-JEM Document 1 Filed 03/03/20 Page 45 of 46 Page ID #:45




1          10. Costs of suit; and
2          11. Such other and further relief as the Court deems proper.
3
4 Date: March 3, 2020                     Respectfully submitted,
5
                                          HOWARTH & SMITH
6
                                          DON HOWARTH
                                          SUZELLE M. SMITH
                                          KATHERINE HIGHT
7
8
9
                                    By:
10                                        Suz^fl^ M. Smith
                                           Ittoriiey for Plaintiff
11                                                   LEATHER, INC.

12

13

14

15
16

17
18
19

20
21

22
23


                                              45
      COMPLAWT FOR INJUNCTION, DAMAGES, AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-02093-DSF-JEM Document 1 Filed 03/03/20 Page 46 of 46 Page ID #:46




1                                DEMAND FOR JURY TRIAL
2          Plaintiff hereby demands a jury trial on all issues so triable pursuant to Federal
3 Rule of Civil Procedure 38.
4

5

6 Date: March 3, 2020
                                            Respectfully submitted,
7
                                            HOWARTH & SMITH
8                                           DON HOWARTH
                                            SUZELLE M. SMITH
                                            KATHERINE HIGHT
9

10

11

12                                   By:
                                                      \
13                                        ( Suzellg^NI. Smith
                                          ^Attorne^ for Plaintiff
                                           KATZICIN LEATHER, INC.
14

15

16
17

18
19

20
21

22

23


                                                 46
      COMPLAWTT FOR INJUNCTION, DAMAGES, AND DEMAND FOR JURY TRIAL
